Title: From Alexander Hamilton to James Miller, 12 October 1799
From: Hamilton, Alexander
To: Miller, James


          
            Sir,
            Trenton Octor 12. 99
          
          I send for your information an extract from Col Parker’s letter of the sixth of this month. 
          “Hearing that tools might not be prepared at Harper’s ferry I have ordered such as are absolutely necessary for hutting to be immediately provided at this place.”
          I must request that you will immediately take measures to have Col Parker supplied with such tools as may  be necessary to the establishment of the three regiments in Winter Quarters. To avoid however a double provision it will be proper to direct some one of your agents who may be near Col. Parker to confer with him and ascertain what tools may have been already procured?
          With—
          Jas Miller Esr.
        